
	
		I
		111th CONGRESS
		1st Session
		H. R. 3903
		IN THE HOUSE OF REPRESENTATIVES
		
			October 22, 2009
			Mr. Rehberg
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  partial exclusion of interest from the gross income of individuals, to increase
		  retirement plan contribution limitations, and to temporarily suspend minimum
		  distribution requirements for certain defined contribution
		  plans.
	
	
		1.Short titleThis Act may be cited as the
			 Securing Tomorrow by Saving Today Act
			 of 2009.
		2.Exemption of
			 certain interest income from tax
			(a)In
			 GeneralPart III of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to amounts specifically excluded from gross
			 income) is amended by inserting after section 115 the following new
			 section:
				
					116.Partial
				exclusion of interest received by individuals
						(a)Exclusion From
				Gross IncomeGross income does not include interest otherwise
				includible in gross income which is received during the taxable year by an
				individual.
						(b)Limitations
							(1)Maximum
				amountThe aggregate amount excluded under subsection (a) for any
				taxable year shall not exceed—
								(A)in the case of any
				taxable year beginning in 2009, $500 ($1,000 in the case of a joint return),
				and
								(B)in the case of
				taxable years beginning after 2009—
									(i)in
				the case of a joint return, 200 percent of the dollar amount in effect under
				clause (ii) for the taxable year, and
									(ii)in any other
				case, $550.
									(2)Inflation
				adjustmentIn the case of any taxable year beginning after 2010,
				the $550 amount contained in paragraph (1)(B)(ii) shall be increased by an
				amount equal to—
								(A)such dollar
				amount, multiplied by
								(B)the cost-of-living
				adjustment determined under section 1(f)(3) for such calendar year by
				substituting calendar year 2009 for calendar year
				1992 in subparagraph (B) thereof.
								If any
				increase under the preceding sentence is not a multiple of $10, such increase
				shall be rounded to the nearest multiple of $10.(c)InterestFor
				purposes of this section, the term interest means—
							(1)interest on
				deposits with a bank (as defined in section 581),
							(2)amounts (whether
				or not designated as interest) paid in respect of deposits, investment
				certificates, or withdrawable or repurchasable shares, by—
								(A)a mutual savings
				bank, cooperative bank, domestic building and loan association, industrial loan
				association or bank, or credit union, or
								(B)any other savings
				or thrift institution which is chartered and supervised under Federal or State
				law,
								the
				deposits or accounts in which are insured under Federal or State law or which
				are protected and guaranteed under State law.(d)Certain
				Nonresident Aliens Ineligible for ExclusionFor purposes of this
				section, in the case of a nonresident alien individual, subsection (a) shall
				apply only in determining the taxes imposed for the taxable year pursuant to
				sections 871(b)(1) and
				877(b).
						.
			(b)Conforming
			 Amendments
				(1)Subparagraph (A)
			 of section 32(i)(2) of such Code is amended by inserting (determined
			 without regard to section 116) before the comma.
				(2)Subparagraph (B)
			 of section 86(b)(2) of such Code is amended to read as follows:
					
						(B)increased by the
				sum of—
							(i)the amount of
				interest received or accrued by the taxpayer during the taxable year which is
				exempt from tax, and
							(ii)the amount of
				interest received during the taxable year which is excluded from gross income
				under section
				116.
							.
				(3)Subsection (d) of
			 section 135 of such Code is amended by redesignating paragraph (4) as paragraph
			 (5) and by inserting after paragraph (3) the following new paragraph:
					
						(4)Coordination
				with section 116This section shall be applied before section
				116.
						.
				(4)Paragraph (2) of
			 section 265(a) of such Code is amended by inserting before the period ,
			 or to purchase or carry obligations or shares, or to make deposits, to the
			 extent the interest thereon is excludable from gross income under section
			 116.
				(5)Subsection (c) of
			 section 584 of such Code is amended by adding at the end the following new
			 flush sentence:
					
						The
				proportionate share of each participant in the amount of interest received by
				the common trust fund and to which section 116 applies shall be considered for
				purposes of such section as having been received by such
				participant..
				(6)Subsection (a) of
			 section 643 of such Code is amended by redesignating paragraph (7) as paragraph
			 (8) and by inserting after paragraph (6) the following new paragraph:
					
						(7)InterestThere
				shall be included the amount of any interest excluded from gross income
				pursuant to section
				116.
						.
				(7)The table of
			 sections for part III of subchapter B of chapter 1 of such Code is amended by
			 inserting after the item relating to section 115 the following new item:
					
						
							Sec. 116. Partial exclusion of dividends
				and interest received by
				individuals.
						
						.
				(c)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			3.Increase in
			 dollar limitations on contributions to retirement plans
			(a)Permanent
			 Increase in Dollar Limitation on Deduction for Contributions to Individual
			 Retirement Plans
				(1)In
			 generalParagraph (5) of section 219(b) of the Internal Revenue
			 Code of 1986 is amended—
					(A)by amending
			 subparagraph (A) to read as follows:
						
							(A)In
				generalThe deductible amount for any taxable year is the
				applicable dollar amount in effect under section 402(g)(1) for such taxable
				year.
							,
				and
					(B)by striking
			 subparagraph (D).
					(2)Simple
			 retirement accountsSubparagraph (E) of section 408(p)(2) of such
			 Code is amended to read as follows:
					
						(E)Applicable
				dollar amountFor purposes of subparagraph (A)(ii), the
				applicable dollar amount for any taxable year is the applicable dollar amount
				in effect under section 402(g)(1) for such taxable
				year.
						.
				(b)Temporary
			 Increase in Contributions to Defined Contribution Plans
				(1)Increase in
			 limitation on elective deferralsParagraph (1) of section 402(g)
			 of such Code is amended by adding at the end the following new
			 subparagraph:
					
						(D)Temporary
				increase in applicable dollar amountIn the case of taxable years
				beginning in calendar year 2009, 2010, or 2011, the applicable dollar amount
				determined under subparagraph (B) shall not be less than
				$33,000.
						.
				(2)Increase in
			 combined employee and employer limitation on contributions to defined
			 contribution plansParagraph 1 of section 415(c) of such Code is
			 amended by adding at the end the following new flush sentence:
					
						In the
				case of taxable years beginning in calendar year 2009, 2010, or 2011, the
				dollar amount in effect under subparagraph (A) shall not be less than
				$65,500..
				(c)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			4.Increase in
			 permitted catch-up contributions to retirement plans
			(a)Temporary
			 Increase in Permitted Catch-Up Contributions
				(1)In
			 generalParagraph (2) of section 414(v) of such Code is amended
			 by adding at the end the following new subparagraph:
					
						(E)Temporary
				increase in permitted catch-up contributionsIn the case of taxable years beginning in
				calendar year 2009, 2010, or 2011, the dollar amount in effect under
				subparagraph (A) shall not be less than
				$10,000.
						.
				(2)Individual
			 retirement plansSubparagraph (B) of section 219(b)(5) of such
			 Code is amended by adding at the end the following new clause:
					
						(iii)Special rule
				for 2009 through 2011In the case of taxable years beginning in
				calendar years 2009, 2010, or 2011, the dollar amount in effect under clause
				(i) shall not be less than
				$10,000.
						.
				(b)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			5.Suspension of
			 minimum distribution requirements
			(a)In
			 generalIn the case of an eligible defined contribution plan of
			 an individual, sections 401(a)(9), 404(a)(2), 403(b)(10), 408(a)(6), 408(b)(3),
			 and 457(d)(2) of the Internal Revenue Code of 1986 shall not apply with respect
			 to such individual for any year during the suspension period.
			(b)Suspension
			 periodFor purposes of this section, the term suspension
			 period means the period beginning on January 1, 2008, and ending on
			 December 31, 2012.
			(c)Eligible Defined
			 Contribution PlanFor purposes of this section, the term
			 eligible defined contribution plan means—
				(1)a
			 defined contribution plan (within the meaning of section 414(i) of such Code)
			 which is—
					(A)an employee’s
			 trust described in section 401(a) of such Code which is exempt from tax under
			 section 501(a) of such Code,
					(B)an annuity plan
			 described in section 403(a) of such Code,
					(C)an annuity
			 contract described in section 403(b) of such Code, and
					(D)an eligible
			 deferred compensation plan described in section 457(b) of such Code which is
			 maintained by an eligible employer described in section 457(e)(1)(A) of such
			 Code, and
					(2)an individual
			 retirement plan (as defined in section 7701(a)(37) of such Code).
				(d)Special
			 Rules
				(1)Required
			 beginning date during suspension periodThe required beginning
			 date with respect to any individual under section 401(a)(9) of such Code shall
			 be determined without regard to this section for purposes of applying sections
			 401(a)(9), 404(a)(2), 403(b)(10), 408(a)(6), 408(b)(3), and 457(d) of such Code
			 for calendar years after 2009.
				(2)Exception for
			 5-year ruleIn the case of a distribution required under section
			 401(a)(9)(B)(ii) of such Code, subsection (a) shall not apply.
				(3)Exemption of
			 distributions during suspension period from trustee transfer and withholding
			 rulesFor purposes of sections 401(a)(31), 402(f), and 3405 of
			 such Code, any distribution during the suspension period which, but for
			 subsection (a), would have been a required distribution under section 401(a)(9)
			 of such Code shall not be treated as an eligible rollover distribution.
				(e)Provisions
			 Relating to Plan Amendments
				(1)In
			 generalIf this subsection applies to any plan or annuity
			 contract, such plan or contract shall be treated as being operated in
			 accordance with the terms of the plan during the period described in paragraph
			 (2)(B)(i).
				(2)Amendments to
			 which subsection applies
					(A)In
			 generalThis subsection shall apply to any amendment to any plan
			 or annuity contract which is made—
						(i)pursuant to this
			 section or pursuant to any regulation issued by the Secretary of the Treasury
			 to carry out this section, and
						(ii)on
			 or before the last day of the first plan year beginning on or after January 1,
			 2009.
						(B)ConditionsThis
			 subsection shall not apply to any amendment unless during the period beginning
			 on the date such amendment takes effect and ending on December 31, 2009 (or, if
			 earlier, the date the plan or contract amendment is adopted), the plan or
			 contract is operated as if such plan or contract amendment were in
			 effect.
					(f)Effective
			 DateThis section shall take
			 effect on the date of the enactment of this Act.
			
